Exhibit 10.1
SHARE PURCHASE AGREEMENT
     This Agreement, dated as of March 7, 2011 (the “Effective Date”), is
entered into by and between Invacare Corporation, an Ohio corporation (the
“Purchaser”), and A. Malachi Mixon, III (the “Seller”).
Recitals
     WHEREAS, the Purchaser’s common shares, no par value (“Common Shares”), are
traded on the New York Stock Exchange under the symbol “IVC” and the Purchaser
is a reporting company under the Securities Exchange Act of 1934, as amended;
     WHEREAS, the Seller is a shareholder, director and executive officer of the
Purchaser. The Seller beneficially owns an aggregate of 2,566,099 Common Shares,
including 616,300 Common Shares that are owned directly by the Seller;
     WHEREAS, the Seller has expressed a desire to sell to the Purchaser certain
of the Seller’s Common Shares; and
     WHEREAS, in response to the Seller’s inquiry, the Purchaser, after due
consideration, including the review, authorization and approval of the proposed
transaction by (i) the Company’s Board of Directors and (ii) a Special Committee
of the Board of Directors comprised solely of independent and disinterested
directors and formed by the Board of Directors for the purpose of evaluating,
negotiating and acting upon the proposed transaction, desires to purchase Common
Shares from the Seller, under the terms and conditions hereinafter set forth;
     NOW, THEREFORE, for good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, the parties hereby agree as
follows:
     1. Purchase and Sale of Shares.
          (a) Subject to the other terms and conditions of this Agreement and on
the basis of the representations and warranties set forth herein, the Seller
agrees to sell to the Purchaser and the Purchaser agrees to purchase from the
Seller 350,000 Common Shares (the “Shares”) at a purchase price of $29.94 per
share at the Closing (as defined below).
          (b) Subject to the terms and conditions of this Agreement, the
purchase and sale of the Shares contemplated by this Agreement (the “Closing”)
will take place on the Effective Date, or as soon as practicable thereafter, but
no later than March 10, 2011, unless the parties mutually agree otherwise. At
the Closing:
               (i) the Seller will deliver to the Purchaser the original stock
certificate or certificates representing the Shares to be purchased by the
Purchaser, duly endorsed in blank by the Seller or accompanied by stock powers
duly executed in blank, and otherwise in form acceptable for transfer on the
books of the Purchaser, and any such other documents as may be reasonably
required to effect the transfer of the Shares to the Purchaser; and

 



--------------------------------------------------------------------------------



 



               (ii) the Purchaser will deliver irrevocable instructions to its
bank to pay $10,479,000.00 (the “Purchase Price”) for the Shares by wire
transfer of immediately available funds to an account specified by the Seller.
     2. Representations and Warranties of Purchaser. The Purchaser hereby
represents and warrants to the Seller as follows:
          (a) The Purchaser has the requisite power and authority to execute,
deliver and perform its obligations under this Agreement. This Agreement
constitutes the valid and binding obligation of the Purchaser enforceable
against it in accordance with its terms, except as such enforceability may be
limited by bankruptcy, moratorium or other laws relating generally to the
enforcement of creditors’ rights.
          (b) The execution, delivery and performance of this Agreement does not
and will not (i) violate any law, regulation, judgment, decree, order or other
directive of any court or governmental agency currently applicable to or binding
upon the Purchaser, or (ii) breach or constitute a default under any mutual
agreement to which the Purchaser is a party or by which it is bound.
     3. Representations and Warranties of Seller. The Seller hereby represents
and warrants to the Purchaser as follows:
          (a) The Seller has the requisite power and authority to execute,
deliver and perform his obligations under this Agreement. This Agreement
constitutes the valid and binding obligation of the Seller enforceable against
the Seller in accordance with its terms, except as such enforceability may be
limited by bankruptcy, moratorium or other laws relating generally to the
enforcement of creditors’ rights.
          (b) The execution, delivery and performance of this Agreement does not
and will not (i) violate any law, regulation, judgment, decree, order or other
directive of any court or governmental agency applicable to or binding upon the
Seller, or (ii) breach or constitute a default under any mutual agreement to
which the Seller is a party or by which the Seller is bound.
          (c) The Seller is the owner of the Shares being sold to the Purchaser
pursuant to this Agreement, free from any security interest, pledge, option,
equity, claim or other right or interest of any kind. Upon the sale of the
Shares to the Purchaser in accordance with the terms of this Agreement, the
Purchaser will acquire the Shares, free from any security interest, pledge,
option, equity, claim or other right or interest of any kind.
          (d) The Seller has such knowledge and experience in business and
financial matters as to be capable of evaluating the risks and merits of the
transactions contemplated hereunder. The Seller has adequate information and has
made his own independent investigation concerning the business, assets,
properties, condition (financial or otherwise), risks, results of operations,
prospects of the Purchaser to make an informed decision regarding sale of the
Shares. In entering into this Agreement, the Seller has relied solely upon his
own investigation and analysis, without reliance upon any information from the
Purchaser or its affiliates, other than what is, and what the Purchaser has
made, publicly available. The Seller confirms that no

2



--------------------------------------------------------------------------------



 



representations, warranties, or other agreements, whether express or implied,
have been made by the Purchaser with respect to the transactions contemplated
hereby, except for those representations, warranties, and agreements that are
specifically set forth in this Agreement.
     4. Miscellaneous.
          (a) Governing Law. This Agreement shall be construed in accordance
with and governed by the laws of the State of Ohio, without reference to the
conflicts of law provisions thereof.
          (b) Amendment; Waiver. This Agreement may be modified, amended or
terminated and the observance of any term of this Agreement may be waived only
if such modification, amendment, termination or waiver is in writing and
executed by each of the parties hereto. The failure of any party to enforce any
of the provisions of this Agreement will in no way be construed as a waiver of
such provisions and will not affect the right of such party thereafter to
enforce any provision of this Agreement in accordance with its terms.
          (c) Further Assurances. The Seller will, without additional
consideration, take such additional or further actions and execute such other
documents as may be reasonably requested by the Purchaser in order to evidence,
confirm or carry out the transactions contemplated hereby.
          (d) Counterparts. This Agreement may be executed in counterparts, each
of which, when executed, will be an original and all of which taken together
will constitute one and the same agreement.
          (e) Entire Agreement. This Agreement constitutes the entire agreement
and understanding of the parties hereto with respect to the subject matter
hereof and supersedes all prior agreements and understandings relating to such
subject matter.
* * * * *

3



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, this Agreement has been executed by the parties on the
date first written above.

            PURCHASER

INVACARE CORPORATION
      By:   /s/ Gerald B. Blouch       Name:   Gerald B. Blouch      Title:  
President and Chief Executive Officer        SELLER
      /s/ A. Malachi Mixon, III       A. Malachi Mixon, III           

4